Milliken:
This proceeding results from the determination of a deficiency in income tax for the calendar year 1922 in the amount of $762.48. Error is assigned in that the Commissioner refused to allow petitioner to take a deduction of $32,746.20 for debts ascertained to be worthless and charged off within the year.
FINDINGS OF FACT.
Petitioner died on June 13, 1923. During 1921 he made advances to tenant farmers of sums of money with which to purchase fertilizer and provisions. He also advanced cash to certain individuals and corporations. In the year 1922 he went over all the accounts on his books to determine the possibility of the collection of his accounts. He ascertained the property holdings, whether the debtors had moved to other sections of the State, whether dead or living, and determined that debts in the amount of $32,746.20 had become worthless in the year 1922. The debts determined by petitioner to be worthless comprise fifty-four accounts of fifty-four individuals and corporations. The debts comprising the deduction claimed in the amount of $32,746.20 were ascertained to be worthless and charged off within the taxable year, except the debts of the following debtors, in the following amounts:
*1117Hightower Oil Oo_$4, 297.10
Henry Prostwood_ 5, 749. 28
Henry Prostwood_ 11,270.92
J. A. Jackson_ 6, 000.00

Judgment will be entered on 15 days’ notice, under Bule 50.